IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HUNG THAI TRAN,                        §
                                           §   No. 386, 2017
          Defendant Below,                 §
          Appellant,                       §
                                           §   Court Below—Superior Court
          v.                               §   of the State of Delaware
                                           §
    STATE OF DELAWARE,                     §   Cr. ID No. 1702007362
                                           §
          Plaintiff Below,                 §
          Appellee.                        §

                              Submitted: May 16, 2018
                              Decided:   May 22, 2018

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                    ORDER

         This 22nd day of May 2018, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its August 3,

2017 evidentiary ruling on the record.1          Tran seeks to overturn his stalking

conviction, claiming that the Superior Court abused its discretion by admitting text

messages that were intended for—but never seen by—the victim, because she had

blocked his number after receiving earlier unwanted messages. This argument is

inconsistent with the plain language of the stalking statute,2 which was amended in


1
    App. to Opening Br. A38
2
    11 Del. C. § 1312.
2003 for the express purpose of eliminating the requirement that the victim be aware

that he or she is being stalked.3

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.


                                          BY THE COURT:


                                          /s/ Gary F. Traynor
                                          Justice




3
 An Act to Amend Title 11 of the Delaware Code with Respect to Stalking, § 1, 74 Del. Laws,
ch. 116 (2003).


                                            2